Order entered November 4, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-01106-CR

                            EX PARTE SHUNDALE TAYLOR

                     On Appeal from the 204th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F16-75497-Q

                                         ORDER
       Appellant’s November 2, 2016 motion for extension of time to file her brief is

GRANTED. Appellant’s brief received by the Clerk of the Court on November 2, 2016 is

DEEMED timely filed on the date of this order.

       The State’s brief shall be due TWENTY DAYS from the date of this order.



                                                    /s/   ADA BROWN
                                                          JUSTICE